FIRST DIVISION
                               BARNES, P. J.,
                           GOBEIL and MARKLE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                     June 25, 2021



In the Court of Appeals of Georgia
 A21A0143. UNION CARBIDE CORPORATION v. BRANNAN et
     al.

      GOBEIL, Judge.

      Union Carbide Corporation (“UCC”) appeals from the trial court’s denial of its

motion to dismiss the claims raised by Louise Brannan (“Louise”), in her capacity as

the representative of the estate of her deceased husband, Charles Brannan (“Charles”).

On appeal, UCC asserts that the prior pending action doctrine precluded the personal

injury claims she raised on Charles’s behalf. For the reasons that follow, we affirm

the trial court’s denial of UCC’s motion to dismiss.
                                      First Action

      Charles was diagnosed with malignant pleural mesothelioma in 2015. On

September 14, 2015, Charles and his wife Louise filed a complaint in DeKalb County

for damages against several defendants, including UCC, alleging that Charles

contracted the disease as a result of exposure to asbestos in products at his workplace

that were supplied in part by UCC. In the first complaint, Charles raised personal

injury claims of negligence and product liability. Louise raised a claim for loss of

consortium.

      On October 5, 2015, Charles passed away. On October 14, 2015, counsel for

one of the defendants filed a “Notice of Suggestion of Death of Plaintiff Charles H.

Brannan.” At that time, no estate representative had been appointed, so no one from

Charles’s estate was served with this notice. Louise was served with the notice as a

co-plaintiff. Later, on December 17, 2015, Louise was appointed executrix of

Charles’s estate.

      On September 14, 2016, almost a year after Charles’s death, Louise filed a first

amended complaint, amending the case caption by (1) removing Charles as a plaintiff

and (2) adding herself as a co-plaintiff as the representative of Charles’s estate. In the

first amended complaint, Louise, in the capacity of Charles’s estate representative,

                                            2
reasserted the personal injury claims. In her individual capacity, Louise reasserted her

claim for loss of consortium and added a claim of wrongful death. On the same day,

she filed a motion to “modify the caption” of the action to reflect the changes made

in the first amended complaint.1 The defendants, including UCC, opposed this motion

citing OCGA § 9-11-25 (a) (1).2 No order was entered on this motion.

      On September 28, 2016, the defendants moved to dismiss the personal injury

claims because the representative of the estate had not moved to substitute herself as

a plaintiff within 180 days of the notice of suggestion of death, as required by OCGA

§ 9-11-25 (a) (1). Two days later, Louise filed a voluntary dismissal of “all claims as

asserted against all Defendants under the Complaint” pursuant to OCGA § 9-11-41

(a).3 UCC did not object to the dismissal, and Louise filed a separate civil disposition

form showing the case closed as of September 30, 2016.


      1
          Notably, at this stage of the first action, no pretrial order had been entered.
      2
        OCGA § 9-11-25 (a) (1) provides, in pertinent part, that “[u]nless the motion
for substitution is made not later than 180 days after the death is suggested upon the
record by service of a statement of the fact of the death, the action shall be dismissed
as to the deceased party.”
      3
        OCGA § 9-11-41 (a) (1) (A) allows a plaintiff to dismiss an action without
order or permission of court “[b]y filing a written notice of dismissal at any time
before the first witness is sworn[.]” And such dismissal is without prejudice. OCGA
§ 9-11-41 (a) (3).

                                             3
                                      Second Action

        On November 3, 2016, Louise filed a second complaint in DeKalb County,

again naming several defendants including UCC. Louise was named as a plaintiff

both in her individual capacity and as the representative of Charles’s estate. As the

estate representative, Louise raised the personal injury claims. As an individual,

Louise raised her loss of consortium and wrongful death claims. UCC answered the

second complaint. Among 40 other defenses, UCC asserted that “Plaintiff’s claims

are barred if there is a prior pending action between the parties related to the subject

matter of this lawsuit.”

        After the denial of UCC’s motion for summary judgment, UCC filed a motion

to dismiss the personal injury claims Louise raised as Charles’s estate representative.

UCC asserted that Louise could not unilaterally dismiss the claims raised by Charles

in the first action because she was never properly substituted as the plaintiff for those

claims. Accordingly, Charles’s personal injury claims remained pending in the first

action, which barred the duplicative claims raised in the second action under the prior

pending action doctrine set forth in OCGA § 9-2-5.4

        4
            The prior pending action doctrine, set forth in OCGA § 9-2-5 (a), provides
that:
        [n]o plaintiff may prosecute two actions in the courts at the same time

                                            4
      After a hearing, the trial court denied UCC’s motion to dismiss. The trial court

found that the prior pending action doctrine did not apply, as the two actions did not

involve the same parties in the same capacities on the same causes of action.

Alternatively, the trial court found that Louise’s failure to formally substitute herself

as the representative for Charles’s estate did not void her later dismissal of his claims.

The court certified its order for immediate review, this Court granted UCC’s

application for interlocutory review, and this appeal followed.5

      A trial court’s order on a motion to dismiss is reviewed de novo. Doctors Hosp.

of Augusta, LLC v. Ga. Dept. of Community Health, 344 Ga. App. 583, 583 (811

SE2d 64) (2018) (reviewing dismissal under the prior pending action doctrine de

novo).

    On appeal, UCC argues that the trial court erred in denying its motion to dismiss

because Charles’s estate’s personal injury claims remain pending in the first action,


      for the same cause of action and against the same party. . . . If two such
      actions are commenced at different times, the pendency of the former
      shall be a good defense to the latter.
      5
         This case previously was before this Court on the same trial court record, but
the case was remanded to the trial court to confirm Louise’s payment of costs for the
first action. See Union Carbide Corp. v. Brannan, Case No. A20A0671 (decided June
11, 2020). Upon confirmation, the appeal was re-docketed, and is now before this
Court for a determination on the merits.

                                            5
and thus, the prior pending action doctrine applies to bar Louise from raising them

on Charles’s estate’s behalf in the second action. UCC’s argument, however, is

misplaced.

    A plaintiff’s right to voluntarily dismiss under OCGA § 9-11-41 (a) is not abated

by the filing of a motion to dismiss for failure to substitute a party defendant. See

Wofford v. Central Mut. Ins. Co., 242 Ga. 338, 338 (1) (249 SE2d 21) (1978). In

Wofford, the Supreme Court found that OCGA §§ 9-2-61, 9-11-25 (a), and 9-11-41

(a) permit a plaintiff to avoid the consequences of failing to substitute a party

defendant within the 180-day period of limitation by voluntarily dismissing the suit

and then refiling it against the personal representative of the deceased. Id. at 338-339

(1), (2). See also Nobles v. Bonney, __ Ga. App. __ (Case No. A21A0243 decided

May 21, 2021) (concluding under Wofford that a plaintiff’s right to dismiss a case

without prejudice under OCGA § 9-11-41 (a) (1) (A) was not affected by his failure

to file a substitution motion).

    We see no reason why this same rationale would not apply to the specific facts

of this case. Here, as all parties agree, there was no proper substitution of Charles’s

estate within 180 days of UCC’s filing of the notice of suggestion of death as required

by OCGA 9-11-25. And, it is well-settled in Georgia that a deceased person cannot

                                           6
be a party to any legal proceeding. See, e.g., Allen v. Cloudburst Mfg. Co., 162 Ga.

App. 188, 188 (290 SE2d 529) (1982); Eubank v. Barber-Colman Co., 115 Ga. App.

217, 218 (1) (154 SE2d 638) (1967). Pretermitting whether Louise had the authority

to dismiss Charles’s claims in the first action, the practical effect of her dismissal of

her own claims, coupled with Charles’s death with no proper substitution, was that

no living party remained in the first action, and thus any actions taken by the trial

court would have been void. Allen, 162 Ga. App. at 188. As a result, Louise’s re-

filing of the complaint within the applicable statute of limitation, both in her

individual capacity and as the duly-appointed representative of Charles’s estate, was

proper under the circumstances. We therefore find no merit in the grounds for

reversal advocated by UCC. We will affirm the judgment of the trial court if it is right

for any reason. See Bailey v. Hall, 267 Ga. App. 222, 223 n. 1 (599 SE2d 226) (2004)

(we may affirm the denial of a motion to dismiss if it is right for any reason, so long

as the legal basis for affirmance was “apparent from the record [and] was fairly

presented in the court below”). Accordingly, the trial court’s denial of UCC’s motion

to dismiss is affirmed.

    Judgment affirmed. Barnes, P. J. and Markle, J., concur.



                                           7